DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Christine Orich (Reg. No. 44,987) on June 21, 2022.
The application has been amended as indicated in the attached claim set.
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach neither singly nor in combination, “generating treatment assignments comprising an assignment of users to a treatment group and an assignment of users to a control group; A/B testing variants by (i) monitoring responses of the users of the treatment group to a treatment variant and (ii) monitoring responses of the users of the control group to a control variant; while monitoring the responses of the users of the treatment group to the treatment variant, obtaining treatment group service-level metrics generated by at least one computing device involved in providing the treatment variant to the users of the treatment group; while monitoring the responses of the users of the control group to the control variant, obtaining control group service-level metrics generated by at least one computing device involved in providing the control variant to the users of the control group, wherein the treatment group service-level metrics are not the responses of the users of the treatment group to the treatment variant and the treatment group service-level metrics are not the responses of the users of the control group to the control variant; wherein the control group service-level metrics are not the responses of the users of the control group to the control variant and the control group service-level metrics are not the responses of the users of the treatment group to the treatment variant; aggregating the treatment group service-level metrics by user identifiers of multiple users of the treatment group; aggregating the control group service-level metrics by user identifiers of multiple users of the control group; A/B testing aggregated service-level metrics comprising a first grouping of the aggregated treatment group service-level metrics and a second grouping of the aggregated control group service-level metrics for the control group; determining a treatment effect of the treatment variant on the first grouping of the treatment group service-level metrics based on the A/B testing of the aggregated service-level metrics; determining a control effect of the control variant on the second grouping of the control group service-level metrics based on the A/B testing of the aggregated service-level metrics; outputting a result that reflects a comparison of the treatment effect to the control effect; determining whether the result indicates that a performance or an error rate of the at least one computing device involved in providing the treatment variant to the users of the treatment group has degraded; and in response to determining that the result indicates that a performance or an error rate of the at least one computing device involved in providing the treatment variant to the users of the treatment group has degraded, slowing or stopping  the A/B testing of the variants.”
The closest prior art of record Kharitonov et al. (Patent No. US 10,733,086 B2, hereinafter “Kharitonov”) discloses generating treatment assignments comprising an assignment of users to a treatment group and an assignment of users to a control group; A/B testing variants by (i) monitoring responses of the users of the treatment group to a treatment variant and (ii) monitoring responses of the users of the control group to a control variant; while monitoring the responses of the users of the treatment group to the treatment variant, obtaining treatment group service-level metrics, however, Kharitonov fails to disclose generated by at least one computing device involved in providing the treatment variant to the users of the treatment group; generated by at least one computing device involved in providing the control variant to the users of the control group, wherein the treatment group service-level metrics are not the responses of the users of the treatment group to the treatment variant and the treatment group service-level metrics are not the responses of the users of the control group to the control variant; wherein the control group service-level metrics are not the responses of the users of the control group to the control variant and the control group service-level metrics are not the responses of the users of the treatment group to the treatment variant; aggregating the treatment group service-level metrics by user identifiers of multiple users of the treatment group; aggregating the control group service-level metrics by user identifiers of multiple users of the control group; A/B testing aggregated service-level metrics comprising a first grouping of the aggregated treatment group service-level metrics and a second grouping of the aggregated control group service-level metrics for the control group; determining a treatment effect of the treatment variant on the first grouping of the treatment group service-level metrics based on the A/B testing of the aggregated service-level metrics; determining a control effect of the control variant on the second grouping of the control group service-level metrics based on the A/B testing of the aggregated service-level metrics; outputting a result that reflects a comparison of the treatment effect to the control effect; determining whether the result indicates that a performance or an error rate of the at least one computing device involved in providing the treatment variant to the users of the treatment group has degraded; and in response to determining that the result indicates that a performance or an error rate of the at least one computing device involved in providing the treatment variant to the users of the treatment group has degraded, slowing or stopping  the A/B testing of the variants. As such, the combined features as recited in independent claim 1, and similarly stated in independent claims 13 and 20, are not specifically disclosed in the prior arts of record.
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166